       Case 2:20-cv-00111-RAJ Document 107-3 Filed 09/23/20 Page 1 of 670




WASHAR0001124
       Case 2:20-cv-00111-RAJ Document 107-3 Filed 09/23/20 Page 2 of 670




WASHAR0001125
       Case 2:20-cv-00111-RAJ Document 107-3 Filed 09/23/20 Page 3 of 670




WASHAR0001126
       Case 2:20-cv-00111-RAJ Document 107-3 Filed 09/23/20 Page 4 of 670




WASHAR0001127
       Case 2:20-cv-00111-RAJ Document 107-3 Filed 09/23/20 Page 5 of 670




WASHAR0001128
       Case 2:20-cv-00111-RAJ Document 107-3 Filed 09/23/20 Page 6 of 670




WASHAR0001129
       Case 2:20-cv-00111-RAJ Document 107-3 Filed 09/23/20 Page 7 of 670




WASHAR0001130
       Case 2:20-cv-00111-RAJ Document 107-3 Filed 09/23/20 Page 8 of 670




WASHAR0001131
       Case 2:20-cv-00111-RAJ Document 107-3 Filed 09/23/20 Page 9 of 670




WASHAR0001132
       Case 2:20-cv-00111-RAJ Document 107-3 Filed 09/23/20 Page 10 of 670




WASHAR0001133
       Case 2:20-cv-00111-RAJ Document 107-3 Filed 09/23/20 Page 11 of 670




WASHAR0001134
       Case 2:20-cv-00111-RAJ Document 107-3 Filed 09/23/20 Page 12 of 670




WASHAR0001135
       Case 2:20-cv-00111-RAJ Document 107-3 Filed 09/23/20 Page 13 of 670




WASHAR0001136
       Case 2:20-cv-00111-RAJ Document 107-3 Filed 09/23/20 Page 14 of 670




WASHAR0001137
       Case 2:20-cv-00111-RAJ Document 107-3 Filed 09/23/20 Page 15 of 670




WASHAR0001138
       Case 2:20-cv-00111-RAJ Document 107-3 Filed 09/23/20 Page 16 of 670




WASHAR0001139
       Case 2:20-cv-00111-RAJ Document 107-3 Filed 09/23/20 Page 17 of 670




WASHAR0001140
       Case 2:20-cv-00111-RAJ Document 107-3 Filed 09/23/20 Page 18 of 670




WASHAR0001141
       Case 2:20-cv-00111-RAJ Document 107-3 Filed 09/23/20 Page 19 of 670




WASHAR0001142
       Case 2:20-cv-00111-RAJ Document 107-3 Filed 09/23/20 Page 20 of 670




WASHAR0001143
       Case 2:20-cv-00111-RAJ Document 107-3 Filed 09/23/20 Page 21 of 670




WASHAR0001144
       Case 2:20-cv-00111-RAJ Document 107-3 Filed 09/23/20 Page 22 of 670




WASHAR0001145
       Case 2:20-cv-00111-RAJ Document 107-3 Filed 09/23/20 Page 23 of 670




WASHAR0001146
       Case 2:20-cv-00111-RAJ Document 107-3 Filed 09/23/20 Page 24 of 670




WASHAR0001147
       Case 2:20-cv-00111-RAJ Document 107-3 Filed 09/23/20 Page 25 of 670




WASHAR0001148
       Case 2:20-cv-00111-RAJ Document 107-3 Filed 09/23/20 Page 26 of 670




WASHAR0001149
       Case 2:20-cv-00111-RAJ Document 107-3 Filed 09/23/20 Page 27 of 670




WASHAR0001150
       Case 2:20-cv-00111-RAJ Document 107-3 Filed 09/23/20 Page 28 of 670




WASHAR0001151
       Case 2:20-cv-00111-RAJ Document 107-3 Filed 09/23/20 Page 29 of 670




WASHAR0001152
       Case 2:20-cv-00111-RAJ Document 107-3 Filed 09/23/20 Page 30 of 670




WASHAR0001153
       Case 2:20-cv-00111-RAJ Document 107-3 Filed 09/23/20 Page 31 of 670




WASHAR0001154
       Case 2:20-cv-00111-RAJ Document 107-3 Filed 09/23/20 Page 32 of 670




WASHAR0001155
       Case 2:20-cv-00111-RAJ Document 107-3 Filed 09/23/20 Page 33 of 670




WASHAR0001156
       Case 2:20-cv-00111-RAJ Document 107-3 Filed 09/23/20 Page 34 of 670




WASHAR0001157
       Case 2:20-cv-00111-RAJ Document 107-3 Filed 09/23/20 Page 35 of 670




WASHAR0001158
       Case 2:20-cv-00111-RAJ Document 107-3 Filed 09/23/20 Page 36 of 670




WASHAR0001159
       Case 2:20-cv-00111-RAJ Document 107-3 Filed 09/23/20 Page 37 of 670




WASHAR0001160
       Case 2:20-cv-00111-RAJ Document 107-3 Filed 09/23/20 Page 38 of 670




WASHAR0001161
       Case 2:20-cv-00111-RAJ Document 107-3 Filed 09/23/20 Page 39 of 670




WASHAR0001162
       Case 2:20-cv-00111-RAJ Document 107-3 Filed 09/23/20 Page 40 of 670




WASHAR0001163
       Case 2:20-cv-00111-RAJ Document 107-3 Filed 09/23/20 Page 41 of 670




WASHAR0001164
       Case 2:20-cv-00111-RAJ Document 107-3 Filed 09/23/20 Page 42 of 670




WASHAR0001165
       Case 2:20-cv-00111-RAJ Document 107-3 Filed 09/23/20 Page 43 of 670




WASHAR0001166
       Case 2:20-cv-00111-RAJ Document 107-3 Filed 09/23/20 Page 44 of 670




WASHAR0001167
       Case 2:20-cv-00111-RAJ Document 107-3 Filed 09/23/20 Page 45 of 670




WASHAR0001168
       Case 2:20-cv-00111-RAJ Document 107-3 Filed 09/23/20 Page 46 of 670




WASHAR0001169
       Case 2:20-cv-00111-RAJ Document 107-3 Filed 09/23/20 Page 47 of 670




WASHAR0001170
       Case 2:20-cv-00111-RAJ Document 107-3 Filed 09/23/20 Page 48 of 670




WASHAR0001171
       Case 2:20-cv-00111-RAJ Document 107-3 Filed 09/23/20 Page 49 of 670




WASHAR0001172
       Case 2:20-cv-00111-RAJ Document 107-3 Filed 09/23/20 Page 50 of 670




WASHAR0001173
       Case 2:20-cv-00111-RAJ Document 107-3 Filed 09/23/20 Page 51 of 670




WASHAR0001174
       Case 2:20-cv-00111-RAJ Document 107-3 Filed 09/23/20 Page 52 of 670




WASHAR0001175
       Case 2:20-cv-00111-RAJ Document 107-3 Filed 09/23/20 Page 53 of 670




WASHAR0001176
       Case 2:20-cv-00111-RAJ Document 107-3 Filed 09/23/20 Page 54 of 670




WASHAR0001177
       Case 2:20-cv-00111-RAJ Document 107-3 Filed 09/23/20 Page 55 of 670




WASHAR0001178
       Case 2:20-cv-00111-RAJ Document 107-3 Filed 09/23/20 Page 56 of 670




WASHAR0001179
       Case 2:20-cv-00111-RAJ Document 107-3 Filed 09/23/20 Page 57 of 670




WASHAR0001180
       Case 2:20-cv-00111-RAJ Document 107-3 Filed 09/23/20 Page 58 of 670




WASHAR0001181
       Case 2:20-cv-00111-RAJ Document 107-3 Filed 09/23/20 Page 59 of 670




WASHAR0001182
       Case 2:20-cv-00111-RAJ Document 107-3 Filed 09/23/20 Page 60 of 670




WASHAR0001183
       Case 2:20-cv-00111-RAJ Document 107-3 Filed 09/23/20 Page 61 of 670




WASHAR0001184
       Case 2:20-cv-00111-RAJ Document 107-3 Filed 09/23/20 Page 62 of 670




WASHAR0001185
       Case 2:20-cv-00111-RAJ Document 107-3 Filed 09/23/20 Page 63 of 670




WASHAR0001186
       Case 2:20-cv-00111-RAJ Document 107-3 Filed 09/23/20 Page 64 of 670




WASHAR0001187
       Case 2:20-cv-00111-RAJ Document 107-3 Filed 09/23/20 Page 65 of 670




WASHAR0001188
       Case 2:20-cv-00111-RAJ Document 107-3 Filed 09/23/20 Page 66 of 670




WASHAR0001189
       Case 2:20-cv-00111-RAJ Document 107-3 Filed 09/23/20 Page 67 of 670




WASHAR0001190
       Case 2:20-cv-00111-RAJ Document 107-3 Filed 09/23/20 Page 68 of 670




WASHAR0001191
       Case 2:20-cv-00111-RAJ Document 107-3 Filed 09/23/20 Page 69 of 670




WASHAR0001192
       Case 2:20-cv-00111-RAJ Document 107-3 Filed 09/23/20 Page 70 of 670




WASHAR0001193
       Case 2:20-cv-00111-RAJ Document 107-3 Filed 09/23/20 Page 71 of 670




WASHAR0001194
       Case 2:20-cv-00111-RAJ Document 107-3 Filed 09/23/20 Page 72 of 670




WASHAR0001195
       Case 2:20-cv-00111-RAJ Document 107-3 Filed 09/23/20 Page 73 of 670




WASHAR0001196
       Case 2:20-cv-00111-RAJ Document 107-3 Filed 09/23/20 Page 74 of 670




WASHAR0001197
       Case 2:20-cv-00111-RAJ Document 107-3 Filed 09/23/20 Page 75 of 670




WASHAR0001198
       Case 2:20-cv-00111-RAJ Document 107-3 Filed 09/23/20 Page 76 of 670




WASHAR0001199
       Case 2:20-cv-00111-RAJ Document 107-3 Filed 09/23/20 Page 77 of 670




WASHAR0001200
       Case 2:20-cv-00111-RAJ Document 107-3 Filed 09/23/20 Page 78 of 670




WASHAR0001201
       Case 2:20-cv-00111-RAJ Document 107-3 Filed 09/23/20 Page 79 of 670




WASHAR0001202
       Case 2:20-cv-00111-RAJ Document 107-3 Filed 09/23/20 Page 80 of 670




WASHAR0001203
       Case 2:20-cv-00111-RAJ Document 107-3 Filed 09/23/20 Page 81 of 670




WASHAR0001204
       Case 2:20-cv-00111-RAJ Document 107-3 Filed 09/23/20 Page 82 of 670




WASHAR0001205
       Case 2:20-cv-00111-RAJ Document 107-3 Filed 09/23/20 Page 83 of 670




WASHAR0001206
       Case 2:20-cv-00111-RAJ Document 107-3 Filed 09/23/20 Page 84 of 670




WASHAR0001207
       Case 2:20-cv-00111-RAJ Document 107-3 Filed 09/23/20 Page 85 of 670




WASHAR0001208
       Case 2:20-cv-00111-RAJ Document 107-3 Filed 09/23/20 Page 86 of 670




WASHAR0001209
       Case 2:20-cv-00111-RAJ Document 107-3 Filed 09/23/20 Page 87 of 670




WASHAR0001210
       Case 2:20-cv-00111-RAJ Document 107-3 Filed 09/23/20 Page 88 of 670




WASHAR0001211
       Case 2:20-cv-00111-RAJ Document 107-3 Filed 09/23/20 Page 89 of 670




WASHAR0001212
       Case 2:20-cv-00111-RAJ Document 107-3 Filed 09/23/20 Page 90 of 670




WASHAR0001213
       Case 2:20-cv-00111-RAJ Document 107-3 Filed 09/23/20 Page 91 of 670




WASHAR0001214
       Case 2:20-cv-00111-RAJ Document 107-3 Filed 09/23/20 Page 92 of 670




WASHAR0001215
       Case 2:20-cv-00111-RAJ Document 107-3 Filed 09/23/20 Page 93 of 670




WASHAR0001216
       Case 2:20-cv-00111-RAJ Document 107-3 Filed 09/23/20 Page 94 of 670




WASHAR0001217
       Case 2:20-cv-00111-RAJ Document 107-3 Filed 09/23/20 Page 95 of 670




WASHAR0001218
       Case 2:20-cv-00111-RAJ Document 107-3 Filed 09/23/20 Page 96 of 670




WASHAR0001219
       Case 2:20-cv-00111-RAJ Document 107-3 Filed 09/23/20 Page 97 of 670




WASHAR0001220
       Case 2:20-cv-00111-RAJ Document 107-3 Filed 09/23/20 Page 98 of 670




WASHAR0001221
       Case 2:20-cv-00111-RAJ Document 107-3 Filed 09/23/20 Page 99 of 670




WASHAR0001222
      Case 2:20-cv-00111-RAJ Document 107-3 Filed 09/23/20 Page 100 of 670




WASHAR0001223
      Case 2:20-cv-00111-RAJ Document 107-3 Filed 09/23/20 Page 101 of 670




WASHAR0001224
      Case 2:20-cv-00111-RAJ Document 107-3 Filed 09/23/20 Page 102 of 670




WASHAR0001225
      Case 2:20-cv-00111-RAJ Document 107-3 Filed 09/23/20 Page 103 of 670




WASHAR0001226
      Case 2:20-cv-00111-RAJ Document 107-3 Filed 09/23/20 Page 104 of 670




WASHAR0001227
      Case 2:20-cv-00111-RAJ Document 107-3 Filed 09/23/20 Page 105 of 670




WASHAR0001228
      Case 2:20-cv-00111-RAJ Document 107-3 Filed 09/23/20 Page 106 of 670




WASHAR0001229
      Case 2:20-cv-00111-RAJ Document 107-3 Filed 09/23/20 Page 107 of 670




WASHAR0001230
      Case 2:20-cv-00111-RAJ Document 107-3 Filed 09/23/20 Page 108 of 670




WASHAR0001231
      Case 2:20-cv-00111-RAJ Document 107-3 Filed 09/23/20 Page 109 of 670




WASHAR0001232
      Case 2:20-cv-00111-RAJ Document 107-3 Filed 09/23/20 Page 110 of 670




WASHAR0001233
      Case 2:20-cv-00111-RAJ Document 107-3 Filed 09/23/20 Page 111 of 670




WASHAR0001234
      Case 2:20-cv-00111-RAJ Document 107-3 Filed 09/23/20 Page 112 of 670




WASHAR0001235
      Case 2:20-cv-00111-RAJ Document 107-3 Filed 09/23/20 Page 113 of 670




WASHAR0001236
      Case 2:20-cv-00111-RAJ Document 107-3 Filed 09/23/20 Page 114 of 670




WASHAR0001237
      Case 2:20-cv-00111-RAJ Document 107-3 Filed 09/23/20 Page 115 of 670




WASHAR0001238
      Case 2:20-cv-00111-RAJ Document 107-3 Filed 09/23/20 Page 116 of 670




WASHAR0001239
      Case 2:20-cv-00111-RAJ Document 107-3 Filed 09/23/20 Page 117 of 670




WASHAR0001240
      Case 2:20-cv-00111-RAJ Document 107-3 Filed 09/23/20 Page 118 of 670




WASHAR0001241
      Case 2:20-cv-00111-RAJ Document 107-3 Filed 09/23/20 Page 119 of 670




WASHAR0001242
      Case 2:20-cv-00111-RAJ Document 107-3 Filed 09/23/20 Page 120 of 670




WASHAR0001243
      Case 2:20-cv-00111-RAJ Document 107-3 Filed 09/23/20 Page 121 of 670




WASHAR0001244
      Case 2:20-cv-00111-RAJ Document 107-3 Filed 09/23/20 Page 122 of 670




WASHAR0001245
      Case 2:20-cv-00111-RAJ Document 107-3 Filed 09/23/20 Page 123 of 670




WASHAR0001246
      Case 2:20-cv-00111-RAJ Document 107-3 Filed 09/23/20 Page 124 of 670




WASHAR0001247
      Case 2:20-cv-00111-RAJ Document 107-3 Filed 09/23/20 Page 125 of 670




WASHAR0001248
      Case 2:20-cv-00111-RAJ Document 107-3 Filed 09/23/20 Page 126 of 670




WASHAR0001249
      Case 2:20-cv-00111-RAJ Document 107-3 Filed 09/23/20 Page 127 of 670




WASHAR0001250
      Case 2:20-cv-00111-RAJ Document 107-3 Filed 09/23/20 Page 128 of 670




WASHAR0001251
      Case 2:20-cv-00111-RAJ Document 107-3 Filed 09/23/20 Page 129 of 670




WASHAR0001252
      Case 2:20-cv-00111-RAJ Document 107-3 Filed 09/23/20 Page 130 of 670




WASHAR0001253
      Case 2:20-cv-00111-RAJ Document 107-3 Filed 09/23/20 Page 131 of 670




WASHAR0001254
      Case 2:20-cv-00111-RAJ Document 107-3 Filed 09/23/20 Page 132 of 670




WASHAR0001255
      Case 2:20-cv-00111-RAJ Document 107-3 Filed 09/23/20 Page 133 of 670




WASHAR0001256
      Case 2:20-cv-00111-RAJ Document 107-3 Filed 09/23/20 Page 134 of 670




WASHAR0001257
      Case 2:20-cv-00111-RAJ Document 107-3 Filed 09/23/20 Page 135 of 670




WASHAR0001258
      Case 2:20-cv-00111-RAJ Document 107-3 Filed 09/23/20 Page 136 of 670




WASHAR0001259
      Case 2:20-cv-00111-RAJ Document 107-3 Filed 09/23/20 Page 137 of 670




WASHAR0001260
      Case 2:20-cv-00111-RAJ Document 107-3 Filed 09/23/20 Page 138 of 670




WASHAR0001261
      Case 2:20-cv-00111-RAJ Document 107-3 Filed 09/23/20 Page 139 of 670




WASHAR0001262
      Case 2:20-cv-00111-RAJ Document 107-3 Filed 09/23/20 Page 140 of 670




WASHAR0001263
      Case 2:20-cv-00111-RAJ Document 107-3 Filed 09/23/20 Page 141 of 670




WASHAR0001264
      Case 2:20-cv-00111-RAJ Document 107-3 Filed 09/23/20 Page 142 of 670




WASHAR0001265
      Case 2:20-cv-00111-RAJ Document 107-3 Filed 09/23/20 Page 143 of 670




WASHAR0001266
      Case 2:20-cv-00111-RAJ Document 107-3 Filed 09/23/20 Page 144 of 670




WASHAR0001267
      Case 2:20-cv-00111-RAJ Document 107-3 Filed 09/23/20 Page 145 of 670




WASHAR0001268
      Case 2:20-cv-00111-RAJ Document 107-3 Filed 09/23/20 Page 146 of 670




WASHAR0001269
      Case 2:20-cv-00111-RAJ Document 107-3 Filed 09/23/20 Page 147 of 670




WASHAR0001270
      Case 2:20-cv-00111-RAJ Document 107-3 Filed 09/23/20 Page 148 of 670




WASHAR0001271
      Case 2:20-cv-00111-RAJ Document 107-3 Filed 09/23/20 Page 149 of 670




WASHAR0001272
      Case 2:20-cv-00111-RAJ Document 107-3 Filed 09/23/20 Page 150 of 670




WASHAR0001273
      Case 2:20-cv-00111-RAJ Document 107-3 Filed 09/23/20 Page 151 of 670




WASHAR0001274
      Case 2:20-cv-00111-RAJ Document 107-3 Filed 09/23/20 Page 152 of 670




WASHAR0001275
      Case 2:20-cv-00111-RAJ Document 107-3 Filed 09/23/20 Page 153 of 670




WASHAR0001276
      Case 2:20-cv-00111-RAJ Document 107-3 Filed 09/23/20 Page 154 of 670




WASHAR0001277
      Case 2:20-cv-00111-RAJ Document 107-3 Filed 09/23/20 Page 155 of 670




WASHAR0001278
      Case 2:20-cv-00111-RAJ Document 107-3 Filed 09/23/20 Page 156 of 670




WASHAR0001279
      Case 2:20-cv-00111-RAJ Document 107-3 Filed 09/23/20 Page 157 of 670




WASHAR0001280
      Case 2:20-cv-00111-RAJ Document 107-3 Filed 09/23/20 Page 158 of 670




WASHAR0001281
      Case 2:20-cv-00111-RAJ Document 107-3 Filed 09/23/20 Page 159 of 670




WASHAR0001282
      Case 2:20-cv-00111-RAJ Document 107-3 Filed 09/23/20 Page 160 of 670




WASHAR0001283
      Case 2:20-cv-00111-RAJ Document 107-3 Filed 09/23/20 Page 161 of 670




WASHAR0001284
      Case 2:20-cv-00111-RAJ Document 107-3 Filed 09/23/20 Page 162 of 670




WASHAR0001285
      Case 2:20-cv-00111-RAJ Document 107-3 Filed 09/23/20 Page 163 of 670




WASHAR0001286
      Case 2:20-cv-00111-RAJ Document 107-3 Filed 09/23/20 Page 164 of 670




WASHAR0001287
      Case 2:20-cv-00111-RAJ Document 107-3 Filed 09/23/20 Page 165 of 670




WASHAR0001288
      Case 2:20-cv-00111-RAJ Document 107-3 Filed 09/23/20 Page 166 of 670




WASHAR0001289
      Case 2:20-cv-00111-RAJ Document 107-3 Filed 09/23/20 Page 167 of 670




WASHAR0001290
      Case 2:20-cv-00111-RAJ Document 107-3 Filed 09/23/20 Page 168 of 670




WASHAR0001291
      Case 2:20-cv-00111-RAJ Document 107-3 Filed 09/23/20 Page 169 of 670




WASHAR0001292
      Case 2:20-cv-00111-RAJ Document 107-3 Filed 09/23/20 Page 170 of 670




WASHAR0001293
      Case 2:20-cv-00111-RAJ Document 107-3 Filed 09/23/20 Page 171 of 670




WASHAR0001294
      Case 2:20-cv-00111-RAJ Document 107-3 Filed 09/23/20 Page 172 of 670




WASHAR0001295
      Case 2:20-cv-00111-RAJ Document 107-3 Filed 09/23/20 Page 173 of 670




WASHAR0001296
      Case 2:20-cv-00111-RAJ Document 107-3 Filed 09/23/20 Page 174 of 670




WASHAR0001297
      Case 2:20-cv-00111-RAJ Document 107-3 Filed 09/23/20 Page 175 of 670




WASHAR0001298
      Case 2:20-cv-00111-RAJ Document 107-3 Filed 09/23/20 Page 176 of 670




WASHAR0001299
      Case 2:20-cv-00111-RAJ Document 107-3 Filed 09/23/20 Page 177 of 670




WASHAR0001300
      Case 2:20-cv-00111-RAJ Document 107-3 Filed 09/23/20 Page 178 of 670




WASHAR0001301
      Case 2:20-cv-00111-RAJ Document 107-3 Filed 09/23/20 Page 179 of 670




WASHAR0001302
      Case 2:20-cv-00111-RAJ Document 107-3 Filed 09/23/20 Page 180 of 670




WASHAR0001303
      Case 2:20-cv-00111-RAJ Document 107-3 Filed 09/23/20 Page 181 of 670




WASHAR0001304
      Case 2:20-cv-00111-RAJ Document 107-3 Filed 09/23/20 Page 182 of 670




WASHAR0001305
      Case 2:20-cv-00111-RAJ Document 107-3 Filed 09/23/20 Page 183 of 670




WASHAR0001306
      Case 2:20-cv-00111-RAJ Document 107-3 Filed 09/23/20 Page 184 of 670




WASHAR0001307
      Case 2:20-cv-00111-RAJ Document 107-3 Filed 09/23/20 Page 185 of 670




WASHAR0001308
      Case 2:20-cv-00111-RAJ Document 107-3 Filed 09/23/20 Page 186 of 670




WASHAR0001309
      Case 2:20-cv-00111-RAJ Document 107-3 Filed 09/23/20 Page 187 of 670




WASHAR0001310
      Case 2:20-cv-00111-RAJ Document 107-3 Filed 09/23/20 Page 188 of 670




WASHAR0001311
      Case 2:20-cv-00111-RAJ Document 107-3 Filed 09/23/20 Page 189 of 670




WASHAR0001312
      Case 2:20-cv-00111-RAJ Document 107-3 Filed 09/23/20 Page 190 of 670




WASHAR0001313
      Case 2:20-cv-00111-RAJ Document 107-3 Filed 09/23/20 Page 191 of 670




WASHAR0001314
      Case 2:20-cv-00111-RAJ Document 107-3 Filed 09/23/20 Page 192 of 670




WASHAR0001315
      Case 2:20-cv-00111-RAJ Document 107-3 Filed 09/23/20 Page 193 of 670




WASHAR0001316
      Case 2:20-cv-00111-RAJ Document 107-3 Filed 09/23/20 Page 194 of 670




WASHAR0001317
      Case 2:20-cv-00111-RAJ Document 107-3 Filed 09/23/20 Page 195 of 670




WASHAR0001318
      Case 2:20-cv-00111-RAJ Document 107-3 Filed 09/23/20 Page 196 of 670




WASHAR0001319
      Case 2:20-cv-00111-RAJ Document 107-3 Filed 09/23/20 Page 197 of 670




WASHAR0001320
      Case 2:20-cv-00111-RAJ Document 107-3 Filed 09/23/20 Page 198 of 670




WASHAR0001321
      Case 2:20-cv-00111-RAJ Document 107-3 Filed 09/23/20 Page 199 of 670




WASHAR0001322
      Case 2:20-cv-00111-RAJ Document 107-3 Filed 09/23/20 Page 200 of 670




WASHAR0001323
      Case 2:20-cv-00111-RAJ Document 107-3 Filed 09/23/20 Page 201 of 670




WASHAR0001324
      Case 2:20-cv-00111-RAJ Document 107-3 Filed 09/23/20 Page 202 of 670




WASHAR0001325
      Case 2:20-cv-00111-RAJ Document 107-3 Filed 09/23/20 Page 203 of 670




WASHAR0001326
      Case 2:20-cv-00111-RAJ Document 107-3 Filed 09/23/20 Page 204 of 670




WASHAR0001327
      Case 2:20-cv-00111-RAJ Document 107-3 Filed 09/23/20 Page 205 of 670




WASHAR0001328
      Case 2:20-cv-00111-RAJ Document 107-3 Filed 09/23/20 Page 206 of 670




WASHAR0001329
      Case 2:20-cv-00111-RAJ Document 107-3 Filed 09/23/20 Page 207 of 670




WASHAR0001330
      Case 2:20-cv-00111-RAJ Document 107-3 Filed 09/23/20 Page 208 of 670




WASHAR0001331
      Case 2:20-cv-00111-RAJ Document 107-3 Filed 09/23/20 Page 209 of 670




WASHAR0001332
      Case 2:20-cv-00111-RAJ Document 107-3 Filed 09/23/20 Page 210 of 670




WASHAR0001333
      Case 2:20-cv-00111-RAJ Document 107-3 Filed 09/23/20 Page 211 of 670




WASHAR0001334
      Case 2:20-cv-00111-RAJ Document 107-3 Filed 09/23/20 Page 212 of 670




WASHAR0001335
      Case 2:20-cv-00111-RAJ Document 107-3 Filed 09/23/20 Page 213 of 670




WASHAR0001336
      Case 2:20-cv-00111-RAJ Document 107-3 Filed 09/23/20 Page 214 of 670




WASHAR0001337
      Case 2:20-cv-00111-RAJ Document 107-3 Filed 09/23/20 Page 215 of 670




WASHAR0001338
      Case 2:20-cv-00111-RAJ Document 107-3 Filed 09/23/20 Page 216 of 670




WASHAR0001339
      Case 2:20-cv-00111-RAJ Document 107-3 Filed 09/23/20 Page 217 of 670




WASHAR0001340
      Case 2:20-cv-00111-RAJ Document 107-3 Filed 09/23/20 Page 218 of 670




WASHAR0001341
      Case 2:20-cv-00111-RAJ Document 107-3 Filed 09/23/20 Page 219 of 670




WASHAR0001342
      Case 2:20-cv-00111-RAJ Document 107-3 Filed 09/23/20 Page 220 of 670




WASHAR0001343
      Case 2:20-cv-00111-RAJ Document 107-3 Filed 09/23/20 Page 221 of 670




WASHAR0001344
      Case 2:20-cv-00111-RAJ Document 107-3 Filed 09/23/20 Page 222 of 670




WASHAR0001345
      Case 2:20-cv-00111-RAJ Document 107-3 Filed 09/23/20 Page 223 of 670




WASHAR0001346
      Case 2:20-cv-00111-RAJ Document 107-3 Filed 09/23/20 Page 224 of 670




WASHAR0001347
      Case 2:20-cv-00111-RAJ Document 107-3 Filed 09/23/20 Page 225 of 670




WASHAR0001348
      Case 2:20-cv-00111-RAJ Document 107-3 Filed 09/23/20 Page 226 of 670




WASHAR0001349
      Case 2:20-cv-00111-RAJ Document 107-3 Filed 09/23/20 Page 227 of 670




WASHAR0001350
      Case 2:20-cv-00111-RAJ Document 107-3 Filed 09/23/20 Page 228 of 670




WASHAR0001351
      Case 2:20-cv-00111-RAJ Document 107-3 Filed 09/23/20 Page 229 of 670




WASHAR0001352
      Case 2:20-cv-00111-RAJ Document 107-3 Filed 09/23/20 Page 230 of 670




WASHAR0001353
      Case 2:20-cv-00111-RAJ Document 107-3 Filed 09/23/20 Page 231 of 670




WASHAR0001354
      Case 2:20-cv-00111-RAJ Document 107-3 Filed 09/23/20 Page 232 of 670




WASHAR0001355
      Case 2:20-cv-00111-RAJ Document 107-3 Filed 09/23/20 Page 233 of 670




WASHAR0001356
      Case 2:20-cv-00111-RAJ Document 107-3 Filed 09/23/20 Page 234 of 670




WASHAR0001357
      Case 2:20-cv-00111-RAJ Document 107-3 Filed 09/23/20 Page 235 of 670




WASHAR0001358
      Case 2:20-cv-00111-RAJ Document 107-3 Filed 09/23/20 Page 236 of 670




WASHAR0001359
      Case 2:20-cv-00111-RAJ Document 107-3 Filed 09/23/20 Page 237 of 670




WASHAR0001360
      Case 2:20-cv-00111-RAJ Document 107-3 Filed 09/23/20 Page 238 of 670




WASHAR0001361
      Case 2:20-cv-00111-RAJ Document 107-3 Filed 09/23/20 Page 239 of 670




WASHAR0001362
      Case 2:20-cv-00111-RAJ Document 107-3 Filed 09/23/20 Page 240 of 670




WASHAR0001363
      Case 2:20-cv-00111-RAJ Document 107-3 Filed 09/23/20 Page 241 of 670




WASHAR0001364
      Case 2:20-cv-00111-RAJ Document 107-3 Filed 09/23/20 Page 242 of 670




WASHAR0001365
      Case 2:20-cv-00111-RAJ Document 107-3 Filed 09/23/20 Page 243 of 670




WASHAR0001366
      Case 2:20-cv-00111-RAJ Document 107-3 Filed 09/23/20 Page 244 of 670




WASHAR0001367
      Case 2:20-cv-00111-RAJ Document 107-3 Filed 09/23/20 Page 245 of 670




WASHAR0001368
      Case 2:20-cv-00111-RAJ Document 107-3 Filed 09/23/20 Page 246 of 670




WASHAR0001369
      Case 2:20-cv-00111-RAJ Document 107-3 Filed 09/23/20 Page 247 of 670




WASHAR0001370
      Case 2:20-cv-00111-RAJ Document 107-3 Filed 09/23/20 Page 248 of 670




WASHAR0001371
      Case 2:20-cv-00111-RAJ Document 107-3 Filed 09/23/20 Page 249 of 670




WASHAR0001372
      Case 2:20-cv-00111-RAJ Document 107-3 Filed 09/23/20 Page 250 of 670




WASHAR0001373
      Case 2:20-cv-00111-RAJ Document 107-3 Filed 09/23/20 Page 251 of 670




WASHAR0001374
      Case 2:20-cv-00111-RAJ Document 107-3 Filed 09/23/20 Page 252 of 670




WASHAR0001375
      Case 2:20-cv-00111-RAJ Document 107-3 Filed 09/23/20 Page 253 of 670




WASHAR0001376
      Case 2:20-cv-00111-RAJ Document 107-3 Filed 09/23/20 Page 254 of 670




WASHAR0001377
      Case 2:20-cv-00111-RAJ Document 107-3 Filed 09/23/20 Page 255 of 670




WASHAR0001378
      Case 2:20-cv-00111-RAJ Document 107-3 Filed 09/23/20 Page 256 of 670




WASHAR0001379
      Case 2:20-cv-00111-RAJ Document 107-3 Filed 09/23/20 Page 257 of 670




WASHAR0001380
      Case 2:20-cv-00111-RAJ Document 107-3 Filed 09/23/20 Page 258 of 670




WASHAR0001381
      Case 2:20-cv-00111-RAJ Document 107-3 Filed 09/23/20 Page 259 of 670




WASHAR0001382
      Case 2:20-cv-00111-RAJ Document 107-3 Filed 09/23/20 Page 260 of 670




WASHAR0001383
      Case 2:20-cv-00111-RAJ Document 107-3 Filed 09/23/20 Page 261 of 670




WASHAR0001384
      Case 2:20-cv-00111-RAJ Document 107-3 Filed 09/23/20 Page 262 of 670




WASHAR0001385
      Case 2:20-cv-00111-RAJ Document 107-3 Filed 09/23/20 Page 263 of 670




WASHAR0001386
      Case 2:20-cv-00111-RAJ Document 107-3 Filed 09/23/20 Page 264 of 670




WASHAR0001387
      Case 2:20-cv-00111-RAJ Document 107-3 Filed 09/23/20 Page 265 of 670




WASHAR0001388
      Case 2:20-cv-00111-RAJ Document 107-3 Filed 09/23/20 Page 266 of 670




WASHAR0001389
      Case 2:20-cv-00111-RAJ Document 107-3 Filed 09/23/20 Page 267 of 670




WASHAR0001390
      Case 2:20-cv-00111-RAJ Document 107-3 Filed 09/23/20 Page 268 of 670




WASHAR0001391
      Case 2:20-cv-00111-RAJ Document 107-3 Filed 09/23/20 Page 269 of 670




WASHAR0001392
      Case 2:20-cv-00111-RAJ Document 107-3 Filed 09/23/20 Page 270 of 670




WASHAR0001393
      Case 2:20-cv-00111-RAJ Document 107-3 Filed 09/23/20 Page 271 of 670




WASHAR0001394
      Case 2:20-cv-00111-RAJ Document 107-3 Filed 09/23/20 Page 272 of 670




WASHAR0001395
      Case 2:20-cv-00111-RAJ Document 107-3 Filed 09/23/20 Page 273 of 670




WASHAR0001396
      Case 2:20-cv-00111-RAJ Document 107-3 Filed 09/23/20 Page 274 of 670




WASHAR0001397
      Case 2:20-cv-00111-RAJ Document 107-3 Filed 09/23/20 Page 275 of 670




WASHAR0001398
      Case 2:20-cv-00111-RAJ Document 107-3 Filed 09/23/20 Page 276 of 670




WASHAR0001399
      Case 2:20-cv-00111-RAJ Document 107-3 Filed 09/23/20 Page 277 of 670




WASHAR0001400
      Case 2:20-cv-00111-RAJ Document 107-3 Filed 09/23/20 Page 278 of 670




WASHAR0001401
      Case 2:20-cv-00111-RAJ Document 107-3 Filed 09/23/20 Page 279 of 670




WASHAR0001402
      Case 2:20-cv-00111-RAJ Document 107-3 Filed 09/23/20 Page 280 of 670




WASHAR0001403
      Case 2:20-cv-00111-RAJ Document 107-3 Filed 09/23/20 Page 281 of 670




WASHAR0001404
      Case 2:20-cv-00111-RAJ Document 107-3 Filed 09/23/20 Page 282 of 670




WASHAR0001405
      Case 2:20-cv-00111-RAJ Document 107-3 Filed 09/23/20 Page 283 of 670




WASHAR0001406
      Case 2:20-cv-00111-RAJ Document 107-3 Filed 09/23/20 Page 284 of 670




WASHAR0001407
      Case 2:20-cv-00111-RAJ Document 107-3 Filed 09/23/20 Page 285 of 670




WASHAR0001408
      Case 2:20-cv-00111-RAJ Document 107-3 Filed 09/23/20 Page 286 of 670




WASHAR0001409
      Case 2:20-cv-00111-RAJ Document 107-3 Filed 09/23/20 Page 287 of 670




WASHAR0001410
      Case 2:20-cv-00111-RAJ Document 107-3 Filed 09/23/20 Page 288 of 670




WASHAR0001411
      Case 2:20-cv-00111-RAJ Document 107-3 Filed 09/23/20 Page 289 of 670




WASHAR0001412
      Case 2:20-cv-00111-RAJ Document 107-3 Filed 09/23/20 Page 290 of 670




WASHAR0001413
      Case 2:20-cv-00111-RAJ Document 107-3 Filed 09/23/20 Page 291 of 670




WASHAR0001414
      Case 2:20-cv-00111-RAJ Document 107-3 Filed 09/23/20 Page 292 of 670




WASHAR0001415
      Case 2:20-cv-00111-RAJ Document 107-3 Filed 09/23/20 Page 293 of 670




WASHAR0001416
      Case 2:20-cv-00111-RAJ Document 107-3 Filed 09/23/20 Page 294 of 670




WASHAR0001417
      Case 2:20-cv-00111-RAJ Document 107-3 Filed 09/23/20 Page 295 of 670




WASHAR0001418
      Case 2:20-cv-00111-RAJ Document 107-3 Filed 09/23/20 Page 296 of 670




WASHAR0001419
      Case 2:20-cv-00111-RAJ Document 107-3 Filed 09/23/20 Page 297 of 670




WASHAR0001420
      Case 2:20-cv-00111-RAJ Document 107-3 Filed 09/23/20 Page 298 of 670




WASHAR0001421
      Case 2:20-cv-00111-RAJ Document 107-3 Filed 09/23/20 Page 299 of 670




WASHAR0001422
      Case 2:20-cv-00111-RAJ Document 107-3 Filed 09/23/20 Page 300 of 670




WASHAR0001423
      Case 2:20-cv-00111-RAJ Document 107-3 Filed 09/23/20 Page 301 of 670




WASHAR0001424
      Case 2:20-cv-00111-RAJ Document 107-3 Filed 09/23/20 Page 302 of 670




WASHAR0001425
      Case 2:20-cv-00111-RAJ Document 107-3 Filed 09/23/20 Page 303 of 670




WASHAR0001426
      Case 2:20-cv-00111-RAJ Document 107-3 Filed 09/23/20 Page 304 of 670




WASHAR0001427
      Case 2:20-cv-00111-RAJ Document 107-3 Filed 09/23/20 Page 305 of 670




WASHAR0001428
      Case 2:20-cv-00111-RAJ Document 107-3 Filed 09/23/20 Page 306 of 670




WASHAR0001429
      Case 2:20-cv-00111-RAJ Document 107-3 Filed 09/23/20 Page 307 of 670




WASHAR0001430
      Case 2:20-cv-00111-RAJ Document 107-3 Filed 09/23/20 Page 308 of 670




WASHAR0001431
      Case 2:20-cv-00111-RAJ Document 107-3 Filed 09/23/20 Page 309 of 670




WASHAR0001432
      Case 2:20-cv-00111-RAJ Document 107-3 Filed 09/23/20 Page 310 of 670




WASHAR0001433
      Case 2:20-cv-00111-RAJ Document 107-3 Filed 09/23/20 Page 311 of 670




WASHAR0001434
      Case 2:20-cv-00111-RAJ Document 107-3 Filed 09/23/20 Page 312 of 670




WASHAR0001435
      Case 2:20-cv-00111-RAJ Document 107-3 Filed 09/23/20 Page 313 of 670




WASHAR0001436
      Case 2:20-cv-00111-RAJ Document 107-3 Filed 09/23/20 Page 314 of 670




WASHAR0001437
      Case 2:20-cv-00111-RAJ Document 107-3 Filed 09/23/20 Page 315 of 670




WASHAR0001438
      Case 2:20-cv-00111-RAJ Document 107-3 Filed 09/23/20 Page 316 of 670




WASHAR0001439
      Case 2:20-cv-00111-RAJ Document 107-3 Filed 09/23/20 Page 317 of 670




WASHAR0001440
      Case 2:20-cv-00111-RAJ Document 107-3 Filed 09/23/20 Page 318 of 670




WASHAR0001441
      Case 2:20-cv-00111-RAJ Document 107-3 Filed 09/23/20 Page 319 of 670




WASHAR0001442
      Case 2:20-cv-00111-RAJ Document 107-3 Filed 09/23/20 Page 320 of 670




WASHAR0001443
      Case 2:20-cv-00111-RAJ Document 107-3 Filed 09/23/20 Page 321 of 670




WASHAR0001444
      Case 2:20-cv-00111-RAJ Document 107-3 Filed 09/23/20 Page 322 of 670




WASHAR0001445
      Case 2:20-cv-00111-RAJ Document 107-3 Filed 09/23/20 Page 323 of 670




WASHAR0001446
      Case 2:20-cv-00111-RAJ Document 107-3 Filed 09/23/20 Page 324 of 670




WASHAR0001447
      Case 2:20-cv-00111-RAJ Document 107-3 Filed 09/23/20 Page 325 of 670




WASHAR0001448
      Case 2:20-cv-00111-RAJ Document 107-3 Filed 09/23/20 Page 326 of 670




WASHAR0001449
      Case 2:20-cv-00111-RAJ Document 107-3 Filed 09/23/20 Page 327 of 670




WASHAR0001450
      Case 2:20-cv-00111-RAJ Document 107-3 Filed 09/23/20 Page 328 of 670




WASHAR0001451
      Case 2:20-cv-00111-RAJ Document 107-3 Filed 09/23/20 Page 329 of 670




WASHAR0001452
      Case 2:20-cv-00111-RAJ Document 107-3 Filed 09/23/20 Page 330 of 670




WASHAR0001453
      Case 2:20-cv-00111-RAJ Document 107-3 Filed 09/23/20 Page 331 of 670




WASHAR0001454
      Case 2:20-cv-00111-RAJ Document 107-3 Filed 09/23/20 Page 332 of 670




WASHAR0001455
      Case 2:20-cv-00111-RAJ Document 107-3 Filed 09/23/20 Page 333 of 670




WASHAR0001456
      Case 2:20-cv-00111-RAJ Document 107-3 Filed 09/23/20 Page 334 of 670




WASHAR0001457
      Case 2:20-cv-00111-RAJ Document 107-3 Filed 09/23/20 Page 335 of 670




WASHAR0001458
      Case 2:20-cv-00111-RAJ Document 107-3 Filed 09/23/20 Page 336 of 670




WASHAR0001459
      Case 2:20-cv-00111-RAJ Document 107-3 Filed 09/23/20 Page 337 of 670




WASHAR0001460
      Case 2:20-cv-00111-RAJ Document 107-3 Filed 09/23/20 Page 338 of 670




WASHAR0001461
      Case 2:20-cv-00111-RAJ Document 107-3 Filed 09/23/20 Page 339 of 670




WASHAR0001462
      Case 2:20-cv-00111-RAJ Document 107-3 Filed 09/23/20 Page 340 of 670




WASHAR0001463
      Case 2:20-cv-00111-RAJ Document 107-3 Filed 09/23/20 Page 341 of 670




WASHAR0001464
      Case 2:20-cv-00111-RAJ Document 107-3 Filed 09/23/20 Page 342 of 670




WASHAR0001465
      Case 2:20-cv-00111-RAJ Document 107-3 Filed 09/23/20 Page 343 of 670




WASHAR0001466
      Case 2:20-cv-00111-RAJ Document 107-3 Filed 09/23/20 Page 344 of 670




WASHAR0001467
      Case 2:20-cv-00111-RAJ Document 107-3 Filed 09/23/20 Page 345 of 670




WASHAR0001468
      Case 2:20-cv-00111-RAJ Document 107-3 Filed 09/23/20 Page 346 of 670




WASHAR0001469
      Case 2:20-cv-00111-RAJ Document 107-3 Filed 09/23/20 Page 347 of 670




WASHAR0001470
      Case 2:20-cv-00111-RAJ Document 107-3 Filed 09/23/20 Page 348 of 670




WASHAR0001471
      Case 2:20-cv-00111-RAJ Document 107-3 Filed 09/23/20 Page 349 of 670




WASHAR0001472
      Case 2:20-cv-00111-RAJ Document 107-3 Filed 09/23/20 Page 350 of 670




WASHAR0001473
      Case 2:20-cv-00111-RAJ Document 107-3 Filed 09/23/20 Page 351 of 670




WASHAR0001474
      Case 2:20-cv-00111-RAJ Document 107-3 Filed 09/23/20 Page 352 of 670




WASHAR0001475
      Case 2:20-cv-00111-RAJ Document 107-3 Filed 09/23/20 Page 353 of 670




WASHAR0001476
      Case 2:20-cv-00111-RAJ Document 107-3 Filed 09/23/20 Page 354 of 670




WASHAR0001477
      Case 2:20-cv-00111-RAJ Document 107-3 Filed 09/23/20 Page 355 of 670




WASHAR0001478
      Case 2:20-cv-00111-RAJ Document 107-3 Filed 09/23/20 Page 356 of 670




WASHAR0001479
      Case 2:20-cv-00111-RAJ Document 107-3 Filed 09/23/20 Page 357 of 670




WASHAR0001480
      Case 2:20-cv-00111-RAJ Document 107-3 Filed 09/23/20 Page 358 of 670




WASHAR0001481
      Case 2:20-cv-00111-RAJ Document 107-3 Filed 09/23/20 Page 359 of 670




WASHAR0001482
      Case 2:20-cv-00111-RAJ Document 107-3 Filed 09/23/20 Page 360 of 670




WASHAR0001483
      Case 2:20-cv-00111-RAJ Document 107-3 Filed 09/23/20 Page 361 of 670




WASHAR0001484
      Case 2:20-cv-00111-RAJ Document 107-3 Filed 09/23/20 Page 362 of 670




WASHAR0001485
      Case 2:20-cv-00111-RAJ Document 107-3 Filed 09/23/20 Page 363 of 670




WASHAR0001486
      Case 2:20-cv-00111-RAJ Document 107-3 Filed 09/23/20 Page 364 of 670




WASHAR0001487
      Case 2:20-cv-00111-RAJ Document 107-3 Filed 09/23/20 Page 365 of 670




WASHAR0001488
      Case 2:20-cv-00111-RAJ Document 107-3 Filed 09/23/20 Page 366 of 670




WASHAR0001489
      Case 2:20-cv-00111-RAJ Document 107-3 Filed 09/23/20 Page 367 of 670




WASHAR0001490
      Case 2:20-cv-00111-RAJ Document 107-3 Filed 09/23/20 Page 368 of 670




WASHAR0001491
      Case 2:20-cv-00111-RAJ Document 107-3 Filed 09/23/20 Page 369 of 670




WASHAR0001492
      Case 2:20-cv-00111-RAJ Document 107-3 Filed 09/23/20 Page 370 of 670




WASHAR0001493
      Case 2:20-cv-00111-RAJ Document 107-3 Filed 09/23/20 Page 371 of 670




WASHAR0001494
      Case 2:20-cv-00111-RAJ Document 107-3 Filed 09/23/20 Page 372 of 670




WASHAR0001495
      Case 2:20-cv-00111-RAJ Document 107-3 Filed 09/23/20 Page 373 of 670




WASHAR0001496
      Case 2:20-cv-00111-RAJ Document 107-3 Filed 09/23/20 Page 374 of 670




WASHAR0001497
      Case 2:20-cv-00111-RAJ Document 107-3 Filed 09/23/20 Page 375 of 670




WASHAR0001498
      Case 2:20-cv-00111-RAJ Document 107-3 Filed 09/23/20 Page 376 of 670




WASHAR0001499
      Case 2:20-cv-00111-RAJ Document 107-3 Filed 09/23/20 Page 377 of 670




WASHAR0001500
      Case 2:20-cv-00111-RAJ Document 107-3 Filed 09/23/20 Page 378 of 670




WASHAR0001501
      Case 2:20-cv-00111-RAJ Document 107-3 Filed 09/23/20 Page 379 of 670




WASHAR0001502
      Case 2:20-cv-00111-RAJ Document 107-3 Filed 09/23/20 Page 380 of 670




WASHAR0001503
      Case 2:20-cv-00111-RAJ Document 107-3 Filed 09/23/20 Page 381 of 670




WASHAR0001504
      Case 2:20-cv-00111-RAJ Document 107-3 Filed 09/23/20 Page 382 of 670




WASHAR0001505
      Case 2:20-cv-00111-RAJ Document 107-3 Filed 09/23/20 Page 383 of 670




WASHAR0001506
      Case 2:20-cv-00111-RAJ Document 107-3 Filed 09/23/20 Page 384 of 670




WASHAR0001507
      Case 2:20-cv-00111-RAJ Document 107-3 Filed 09/23/20 Page 385 of 670




WASHAR0001508
      Case 2:20-cv-00111-RAJ Document 107-3 Filed 09/23/20 Page 386 of 670




WASHAR0001509
      Case 2:20-cv-00111-RAJ Document 107-3 Filed 09/23/20 Page 387 of 670




WASHAR0001510
      Case 2:20-cv-00111-RAJ Document 107-3 Filed 09/23/20 Page 388 of 670




WASHAR0001511
      Case 2:20-cv-00111-RAJ Document 107-3 Filed 09/23/20 Page 389 of 670




WASHAR0001512
      Case 2:20-cv-00111-RAJ Document 107-3 Filed 09/23/20 Page 390 of 670




WASHAR0001513
      Case 2:20-cv-00111-RAJ Document 107-3 Filed 09/23/20 Page 391 of 670




WASHAR0001514
      Case 2:20-cv-00111-RAJ Document 107-3 Filed 09/23/20 Page 392 of 670




WASHAR0001515
      Case 2:20-cv-00111-RAJ Document 107-3 Filed 09/23/20 Page 393 of 670




WASHAR0001516
      Case 2:20-cv-00111-RAJ Document 107-3 Filed 09/23/20 Page 394 of 670




WASHAR0001517
      Case 2:20-cv-00111-RAJ Document 107-3 Filed 09/23/20 Page 395 of 670




WASHAR0001518
      Case 2:20-cv-00111-RAJ Document 107-3 Filed 09/23/20 Page 396 of 670




WASHAR0001519
      Case 2:20-cv-00111-RAJ Document 107-3 Filed 09/23/20 Page 397 of 670




WASHAR0001520
      Case 2:20-cv-00111-RAJ Document 107-3 Filed 09/23/20 Page 398 of 670




WASHAR0001521
      Case 2:20-cv-00111-RAJ Document 107-3 Filed 09/23/20 Page 399 of 670




WASHAR0001522
      Case 2:20-cv-00111-RAJ Document 107-3 Filed 09/23/20 Page 400 of 670




WASHAR0001523
      Case 2:20-cv-00111-RAJ Document 107-3 Filed 09/23/20 Page 401 of 670




WASHAR0001524
      Case 2:20-cv-00111-RAJ Document 107-3 Filed 09/23/20 Page 402 of 670




WASHAR0001525
      Case 2:20-cv-00111-RAJ Document 107-3 Filed 09/23/20 Page 403 of 670




WASHAR0001526
      Case 2:20-cv-00111-RAJ Document 107-3 Filed 09/23/20 Page 404 of 670




WASHAR0001527
      Case 2:20-cv-00111-RAJ Document 107-3 Filed 09/23/20 Page 405 of 670




WASHAR0001528
      Case 2:20-cv-00111-RAJ Document 107-3 Filed 09/23/20 Page 406 of 670




WASHAR0001529
      Case 2:20-cv-00111-RAJ Document 107-3 Filed 09/23/20 Page 407 of 670




WASHAR0001530
      Case 2:20-cv-00111-RAJ Document 107-3 Filed 09/23/20 Page 408 of 670




WASHAR0001531
      Case 2:20-cv-00111-RAJ Document 107-3 Filed 09/23/20 Page 409 of 670




WASHAR0001532
      Case 2:20-cv-00111-RAJ Document 107-3 Filed 09/23/20 Page 410 of 670




WASHAR0001533
      Case 2:20-cv-00111-RAJ Document 107-3 Filed 09/23/20 Page 411 of 670




WASHAR0001534
      Case 2:20-cv-00111-RAJ Document 107-3 Filed 09/23/20 Page 412 of 670




WASHAR0001535
      Case 2:20-cv-00111-RAJ Document 107-3 Filed 09/23/20 Page 413 of 670




WASHAR0001536
      Case 2:20-cv-00111-RAJ Document 107-3 Filed 09/23/20 Page 414 of 670




WASHAR0001537
      Case 2:20-cv-00111-RAJ Document 107-3 Filed 09/23/20 Page 415 of 670




WASHAR0001538
      Case 2:20-cv-00111-RAJ Document 107-3 Filed 09/23/20 Page 416 of 670




WASHAR0001539
      Case 2:20-cv-00111-RAJ Document 107-3 Filed 09/23/20 Page 417 of 670




WASHAR0001540
      Case 2:20-cv-00111-RAJ Document 107-3 Filed 09/23/20 Page 418 of 670




WASHAR0001541
      Case 2:20-cv-00111-RAJ Document 107-3 Filed 09/23/20 Page 419 of 670




WASHAR0001542
      Case 2:20-cv-00111-RAJ Document 107-3 Filed 09/23/20 Page 420 of 670




WASHAR0001543
      Case 2:20-cv-00111-RAJ Document 107-3 Filed 09/23/20 Page 421 of 670




WASHAR0001544
      Case 2:20-cv-00111-RAJ Document 107-3 Filed 09/23/20 Page 422 of 670




WASHAR0001545
      Case 2:20-cv-00111-RAJ Document 107-3 Filed 09/23/20 Page 423 of 670




WASHAR0001546
      Case 2:20-cv-00111-RAJ Document 107-3 Filed 09/23/20 Page 424 of 670




WASHAR0001547
      Case 2:20-cv-00111-RAJ Document 107-3 Filed 09/23/20 Page 425 of 670




WASHAR0001548
      Case 2:20-cv-00111-RAJ Document 107-3 Filed 09/23/20 Page 426 of 670




WASHAR0001549
      Case 2:20-cv-00111-RAJ Document 107-3 Filed 09/23/20 Page 427 of 670




WASHAR0001550
      Case 2:20-cv-00111-RAJ Document 107-3 Filed 09/23/20 Page 428 of 670




WASHAR0001551
      Case 2:20-cv-00111-RAJ Document 107-3 Filed 09/23/20 Page 429 of 670




WASHAR0001552
      Case 2:20-cv-00111-RAJ Document 107-3 Filed 09/23/20 Page 430 of 670




WASHAR0001553
      Case 2:20-cv-00111-RAJ Document 107-3 Filed 09/23/20 Page 431 of 670




WASHAR0001554
      Case 2:20-cv-00111-RAJ Document 107-3 Filed 09/23/20 Page 432 of 670




WASHAR0001555
      Case 2:20-cv-00111-RAJ Document 107-3 Filed 09/23/20 Page 433 of 670




WASHAR0001556
      Case 2:20-cv-00111-RAJ Document 107-3 Filed 09/23/20 Page 434 of 670




WASHAR0001557
      Case 2:20-cv-00111-RAJ Document 107-3 Filed 09/23/20 Page 435 of 670




WASHAR0001558
      Case 2:20-cv-00111-RAJ Document 107-3 Filed 09/23/20 Page 436 of 670




WASHAR0001559
      Case 2:20-cv-00111-RAJ Document 107-3 Filed 09/23/20 Page 437 of 670




WASHAR0001560
      Case 2:20-cv-00111-RAJ Document 107-3 Filed 09/23/20 Page 438 of 670




WASHAR0001561
      Case 2:20-cv-00111-RAJ Document 107-3 Filed 09/23/20 Page 439 of 670




WASHAR0001562
      Case 2:20-cv-00111-RAJ Document 107-3 Filed 09/23/20 Page 440 of 670




WASHAR0001563
      Case 2:20-cv-00111-RAJ Document 107-3 Filed 09/23/20 Page 441 of 670




WASHAR0001564
      Case 2:20-cv-00111-RAJ Document 107-3 Filed 09/23/20 Page 442 of 670




WASHAR0001565
      Case 2:20-cv-00111-RAJ Document 107-3 Filed 09/23/20 Page 443 of 670




WASHAR0001566
      Case 2:20-cv-00111-RAJ Document 107-3 Filed 09/23/20 Page 444 of 670




WASHAR0001567
      Case 2:20-cv-00111-RAJ Document 107-3 Filed 09/23/20 Page 445 of 670




WASHAR0001568
      Case 2:20-cv-00111-RAJ Document 107-3 Filed 09/23/20 Page 446 of 670




WASHAR0001569
      Case 2:20-cv-00111-RAJ Document 107-3 Filed 09/23/20 Page 447 of 670




WASHAR0001570
      Case 2:20-cv-00111-RAJ Document 107-3 Filed 09/23/20 Page 448 of 670




WASHAR0001571
      Case 2:20-cv-00111-RAJ Document 107-3 Filed 09/23/20 Page 449 of 670




WASHAR0001572
      Case 2:20-cv-00111-RAJ Document 107-3 Filed 09/23/20 Page 450 of 670




WASHAR0001573
      Case 2:20-cv-00111-RAJ Document 107-3 Filed 09/23/20 Page 451 of 670




WASHAR0001574
      Case 2:20-cv-00111-RAJ Document 107-3 Filed 09/23/20 Page 452 of 670




WASHAR0001575
      Case 2:20-cv-00111-RAJ Document 107-3 Filed 09/23/20 Page 453 of 670




WASHAR0001576
      Case 2:20-cv-00111-RAJ Document 107-3 Filed 09/23/20 Page 454 of 670




WASHAR0001577
      Case 2:20-cv-00111-RAJ Document 107-3 Filed 09/23/20 Page 455 of 670




WASHAR0001578
      Case 2:20-cv-00111-RAJ Document 107-3 Filed 09/23/20 Page 456 of 670




WASHAR0001579
      Case 2:20-cv-00111-RAJ Document 107-3 Filed 09/23/20 Page 457 of 670




WASHAR0001580
      Case 2:20-cv-00111-RAJ Document 107-3 Filed 09/23/20 Page 458 of 670




WASHAR0001581
      Case 2:20-cv-00111-RAJ Document 107-3 Filed 09/23/20 Page 459 of 670




WASHAR0001582
      Case 2:20-cv-00111-RAJ Document 107-3 Filed 09/23/20 Page 460 of 670




WASHAR0001583
      Case 2:20-cv-00111-RAJ Document 107-3 Filed 09/23/20 Page 461 of 670




WASHAR0001584
      Case 2:20-cv-00111-RAJ Document 107-3 Filed 09/23/20 Page 462 of 670




WASHAR0001585
      Case 2:20-cv-00111-RAJ Document 107-3 Filed 09/23/20 Page 463 of 670




WASHAR0001586
      Case 2:20-cv-00111-RAJ Document 107-3 Filed 09/23/20 Page 464 of 670




WASHAR0001587
      Case 2:20-cv-00111-RAJ Document 107-3 Filed 09/23/20 Page 465 of 670




WASHAR0001588
      Case 2:20-cv-00111-RAJ Document 107-3 Filed 09/23/20 Page 466 of 670




WASHAR0001589
      Case 2:20-cv-00111-RAJ Document 107-3 Filed 09/23/20 Page 467 of 670




WASHAR0001590
      Case 2:20-cv-00111-RAJ Document 107-3 Filed 09/23/20 Page 468 of 670




WASHAR0001591
      Case 2:20-cv-00111-RAJ Document 107-3 Filed 09/23/20 Page 469 of 670




WASHAR0001592
      Case 2:20-cv-00111-RAJ Document 107-3 Filed 09/23/20 Page 470 of 670




WASHAR0001593
      Case 2:20-cv-00111-RAJ Document 107-3 Filed 09/23/20 Page 471 of 670




WASHAR0001594
      Case 2:20-cv-00111-RAJ Document 107-3 Filed 09/23/20 Page 472 of 670




WASHAR0001595
      Case 2:20-cv-00111-RAJ Document 107-3 Filed 09/23/20 Page 473 of 670




WASHAR0001596
      Case 2:20-cv-00111-RAJ Document 107-3 Filed 09/23/20 Page 474 of 670




WASHAR0001597
      Case 2:20-cv-00111-RAJ Document 107-3 Filed 09/23/20 Page 475 of 670




WASHAR0001598
      Case 2:20-cv-00111-RAJ Document 107-3 Filed 09/23/20 Page 476 of 670




WASHAR0001599
      Case 2:20-cv-00111-RAJ Document 107-3 Filed 09/23/20 Page 477 of 670




WASHAR0001600
      Case 2:20-cv-00111-RAJ Document 107-3 Filed 09/23/20 Page 478 of 670




WASHAR0001601
      Case 2:20-cv-00111-RAJ Document 107-3 Filed 09/23/20 Page 479 of 670




WASHAR0001602
      Case 2:20-cv-00111-RAJ Document 107-3 Filed 09/23/20 Page 480 of 670




WASHAR0001603
      Case 2:20-cv-00111-RAJ Document 107-3 Filed 09/23/20 Page 481 of 670




WASHAR0001604
      Case 2:20-cv-00111-RAJ Document 107-3 Filed 09/23/20 Page 482 of 670




WASHAR0001605
      Case 2:20-cv-00111-RAJ Document 107-3 Filed 09/23/20 Page 483 of 670




WASHAR0001606
      Case 2:20-cv-00111-RAJ Document 107-3 Filed 09/23/20 Page 484 of 670




WASHAR0001607
      Case 2:20-cv-00111-RAJ Document 107-3 Filed 09/23/20 Page 485 of 670




WASHAR0001608
      Case 2:20-cv-00111-RAJ Document 107-3 Filed 09/23/20 Page 486 of 670




WASHAR0001609
      Case 2:20-cv-00111-RAJ Document 107-3 Filed 09/23/20 Page 487 of 670




WASHAR0001610
      Case 2:20-cv-00111-RAJ Document 107-3 Filed 09/23/20 Page 488 of 670




WASHAR0001611
      Case 2:20-cv-00111-RAJ Document 107-3 Filed 09/23/20 Page 489 of 670




WASHAR0001612
      Case 2:20-cv-00111-RAJ Document 107-3 Filed 09/23/20 Page 490 of 670




WASHAR0001613
      Case 2:20-cv-00111-RAJ Document 107-3 Filed 09/23/20 Page 491 of 670




WASHAR0001614
      Case 2:20-cv-00111-RAJ Document 107-3 Filed 09/23/20 Page 492 of 670




WASHAR0001615
      Case 2:20-cv-00111-RAJ Document 107-3 Filed 09/23/20 Page 493 of 670




WASHAR0001616
      Case 2:20-cv-00111-RAJ Document 107-3 Filed 09/23/20 Page 494 of 670




WASHAR0001617
      Case 2:20-cv-00111-RAJ Document 107-3 Filed 09/23/20 Page 495 of 670




WASHAR0001618
      Case 2:20-cv-00111-RAJ Document 107-3 Filed 09/23/20 Page 496 of 670




WASHAR0001619
      Case 2:20-cv-00111-RAJ Document 107-3 Filed 09/23/20 Page 497 of 670




WASHAR0001620
      Case 2:20-cv-00111-RAJ Document 107-3 Filed 09/23/20 Page 498 of 670




WASHAR0001621
      Case 2:20-cv-00111-RAJ Document 107-3 Filed 09/23/20 Page 499 of 670




WASHAR0001622
      Case 2:20-cv-00111-RAJ Document 107-3 Filed 09/23/20 Page 500 of 670




WASHAR0001623
      Case 2:20-cv-00111-RAJ Document 107-3 Filed 09/23/20 Page 501 of 670




WASHAR0001624
      Case 2:20-cv-00111-RAJ Document 107-3 Filed 09/23/20 Page 502 of 670




WASHAR0001625
      Case 2:20-cv-00111-RAJ Document 107-3 Filed 09/23/20 Page 503 of 670




WASHAR0001626
      Case 2:20-cv-00111-RAJ Document 107-3 Filed 09/23/20 Page 504 of 670




WASHAR0001627
      Case 2:20-cv-00111-RAJ Document 107-3 Filed 09/23/20 Page 505 of 670




WASHAR0001628
      Case 2:20-cv-00111-RAJ Document 107-3 Filed 09/23/20 Page 506 of 670




WASHAR0001629
      Case 2:20-cv-00111-RAJ Document 107-3 Filed 09/23/20 Page 507 of 670




WASHAR0001630
      Case 2:20-cv-00111-RAJ Document 107-3 Filed 09/23/20 Page 508 of 670




WASHAR0001631
      Case 2:20-cv-00111-RAJ Document 107-3 Filed 09/23/20 Page 509 of 670




WASHAR0001632
      Case 2:20-cv-00111-RAJ Document 107-3 Filed 09/23/20 Page 510 of 670




WASHAR0001633
      Case 2:20-cv-00111-RAJ Document 107-3 Filed 09/23/20 Page 511 of 670




WASHAR0001634
      Case 2:20-cv-00111-RAJ Document 107-3 Filed 09/23/20 Page 512 of 670




WASHAR0001635
      Case 2:20-cv-00111-RAJ Document 107-3 Filed 09/23/20 Page 513 of 670




WASHAR0001636
      Case 2:20-cv-00111-RAJ Document 107-3 Filed 09/23/20 Page 514 of 670




WASHAR0001637
      Case 2:20-cv-00111-RAJ Document 107-3 Filed 09/23/20 Page 515 of 670




WASHAR0001638
      Case 2:20-cv-00111-RAJ Document 107-3 Filed 09/23/20 Page 516 of 670




WASHAR0001639
      Case 2:20-cv-00111-RAJ Document 107-3 Filed 09/23/20 Page 517 of 670




WASHAR0001640
      Case 2:20-cv-00111-RAJ Document 107-3 Filed 09/23/20 Page 518 of 670




WASHAR0001641
      Case 2:20-cv-00111-RAJ Document 107-3 Filed 09/23/20 Page 519 of 670




WASHAR0001642
      Case 2:20-cv-00111-RAJ Document 107-3 Filed 09/23/20 Page 520 of 670




WASHAR0001643
      Case 2:20-cv-00111-RAJ Document 107-3 Filed 09/23/20 Page 521 of 670




WASHAR0001644
      Case 2:20-cv-00111-RAJ Document 107-3 Filed 09/23/20 Page 522 of 670




WASHAR0001645
      Case 2:20-cv-00111-RAJ Document 107-3 Filed 09/23/20 Page 523 of 670




WASHAR0001646
      Case 2:20-cv-00111-RAJ Document 107-3 Filed 09/23/20 Page 524 of 670




WASHAR0001647
      Case 2:20-cv-00111-RAJ Document 107-3 Filed 09/23/20 Page 525 of 670




WASHAR0001648
      Case 2:20-cv-00111-RAJ Document 107-3 Filed 09/23/20 Page 526 of 670




WASHAR0001649
      Case 2:20-cv-00111-RAJ Document 107-3 Filed 09/23/20 Page 527 of 670




WASHAR0001650
      Case 2:20-cv-00111-RAJ Document 107-3 Filed 09/23/20 Page 528 of 670




WASHAR0001651
      Case 2:20-cv-00111-RAJ Document 107-3 Filed 09/23/20 Page 529 of 670




WASHAR0001652
      Case 2:20-cv-00111-RAJ Document 107-3 Filed 09/23/20 Page 530 of 670




WASHAR0001653
      Case 2:20-cv-00111-RAJ Document 107-3 Filed 09/23/20 Page 531 of 670




WASHAR0001654
      Case 2:20-cv-00111-RAJ Document 107-3 Filed 09/23/20 Page 532 of 670




WASHAR0001655
      Case 2:20-cv-00111-RAJ Document 107-3 Filed 09/23/20 Page 533 of 670




WASHAR0001656
      Case 2:20-cv-00111-RAJ Document 107-3 Filed 09/23/20 Page 534 of 670




WASHAR0001657
      Case 2:20-cv-00111-RAJ Document 107-3 Filed 09/23/20 Page 535 of 670




WASHAR0001658
      Case 2:20-cv-00111-RAJ Document 107-3 Filed 09/23/20 Page 536 of 670




WASHAR0001659
      Case 2:20-cv-00111-RAJ Document 107-3 Filed 09/23/20 Page 537 of 670




WASHAR0001660
      Case 2:20-cv-00111-RAJ Document 107-3 Filed 09/23/20 Page 538 of 670




WASHAR0001661
      Case 2:20-cv-00111-RAJ Document 107-3 Filed 09/23/20 Page 539 of 670




WASHAR0001662
      Case 2:20-cv-00111-RAJ Document 107-3 Filed 09/23/20 Page 540 of 670




WASHAR0001663
      Case 2:20-cv-00111-RAJ Document 107-3 Filed 09/23/20 Page 541 of 670




WASHAR0001664
      Case 2:20-cv-00111-RAJ Document 107-3 Filed 09/23/20 Page 542 of 670




WASHAR0001665
      Case 2:20-cv-00111-RAJ Document 107-3 Filed 09/23/20 Page 543 of 670




WASHAR0001666
      Case 2:20-cv-00111-RAJ Document 107-3 Filed 09/23/20 Page 544 of 670




WASHAR0001667
      Case 2:20-cv-00111-RAJ Document 107-3 Filed 09/23/20 Page 545 of 670




WASHAR0001668
      Case 2:20-cv-00111-RAJ Document 107-3 Filed 09/23/20 Page 546 of 670




WASHAR0001669
      Case 2:20-cv-00111-RAJ Document 107-3 Filed 09/23/20 Page 547 of 670




WASHAR0001670
      Case 2:20-cv-00111-RAJ Document 107-3 Filed 09/23/20 Page 548 of 670




WASHAR0001671
      Case 2:20-cv-00111-RAJ Document 107-3 Filed 09/23/20 Page 549 of 670




WASHAR0001672
      Case 2:20-cv-00111-RAJ Document 107-3 Filed 09/23/20 Page 550 of 670




WASHAR0001673
      Case 2:20-cv-00111-RAJ Document 107-3 Filed 09/23/20 Page 551 of 670




WASHAR0001674
      Case 2:20-cv-00111-RAJ Document 107-3 Filed 09/23/20 Page 552 of 670




WASHAR0001675
      Case 2:20-cv-00111-RAJ Document 107-3 Filed 09/23/20 Page 553 of 670




WASHAR0001676
      Case 2:20-cv-00111-RAJ Document 107-3 Filed 09/23/20 Page 554 of 670




WASHAR0001677
      Case 2:20-cv-00111-RAJ Document 107-3 Filed 09/23/20 Page 555 of 670




WASHAR0001678
      Case 2:20-cv-00111-RAJ Document 107-3 Filed 09/23/20 Page 556 of 670




WASHAR0001679
      Case 2:20-cv-00111-RAJ Document 107-3 Filed 09/23/20 Page 557 of 670




WASHAR0001680
      Case 2:20-cv-00111-RAJ Document 107-3 Filed 09/23/20 Page 558 of 670




WASHAR0001681
      Case 2:20-cv-00111-RAJ Document 107-3 Filed 09/23/20 Page 559 of 670




WASHAR0001682
      Case 2:20-cv-00111-RAJ Document 107-3 Filed 09/23/20 Page 560 of 670




WASHAR0001683
      Case 2:20-cv-00111-RAJ Document 107-3 Filed 09/23/20 Page 561 of 670




WASHAR0001684
      Case 2:20-cv-00111-RAJ Document 107-3 Filed 09/23/20 Page 562 of 670




WASHAR0001685
      Case 2:20-cv-00111-RAJ Document 107-3 Filed 09/23/20 Page 563 of 670




WASHAR0001686
      Case 2:20-cv-00111-RAJ Document 107-3 Filed 09/23/20 Page 564 of 670




WASHAR0001687
      Case 2:20-cv-00111-RAJ Document 107-3 Filed 09/23/20 Page 565 of 670




WASHAR0001688
      Case 2:20-cv-00111-RAJ Document 107-3 Filed 09/23/20 Page 566 of 670




WASHAR0001689
      Case 2:20-cv-00111-RAJ Document 107-3 Filed 09/23/20 Page 567 of 670




WASHAR0001690
      Case 2:20-cv-00111-RAJ Document 107-3 Filed 09/23/20 Page 568 of 670




WASHAR0001691
      Case 2:20-cv-00111-RAJ Document 107-3 Filed 09/23/20 Page 569 of 670




WASHAR0001692
      Case 2:20-cv-00111-RAJ Document 107-3 Filed 09/23/20 Page 570 of 670




WASHAR0001693
      Case 2:20-cv-00111-RAJ Document 107-3 Filed 09/23/20 Page 571 of 670




WASHAR0001694
      Case 2:20-cv-00111-RAJ Document 107-3 Filed 09/23/20 Page 572 of 670




WASHAR0001695
      Case 2:20-cv-00111-RAJ Document 107-3 Filed 09/23/20 Page 573 of 670




WASHAR0001696
      Case 2:20-cv-00111-RAJ Document 107-3 Filed 09/23/20 Page 574 of 670




WASHAR0001697
      Case 2:20-cv-00111-RAJ Document 107-3 Filed 09/23/20 Page 575 of 670




WASHAR0001698
      Case 2:20-cv-00111-RAJ Document 107-3 Filed 09/23/20 Page 576 of 670




WASHAR0001699
      Case 2:20-cv-00111-RAJ Document 107-3 Filed 09/23/20 Page 577 of 670




WASHAR0001700
      Case 2:20-cv-00111-RAJ Document 107-3 Filed 09/23/20 Page 578 of 670




WASHAR0001701
      Case 2:20-cv-00111-RAJ Document 107-3 Filed 09/23/20 Page 579 of 670




WASHAR0001702
      Case 2:20-cv-00111-RAJ Document 107-3 Filed 09/23/20 Page 580 of 670




WASHAR0001703
      Case 2:20-cv-00111-RAJ Document 107-3 Filed 09/23/20 Page 581 of 670




WASHAR0001714
      Case 2:20-cv-00111-RAJ Document 107-3 Filed 09/23/20 Page 582 of 670




WASHAR0001715
      Case 2:20-cv-00111-RAJ Document 107-3 Filed 09/23/20 Page 583 of 670




WASHAR0001716
      Case 2:20-cv-00111-RAJ Document 107-3 Filed 09/23/20 Page 584 of 670




WASHAR0001717
      Case 2:20-cv-00111-RAJ Document 107-3 Filed 09/23/20 Page 585 of 670




WASHAR0001718
      Case 2:20-cv-00111-RAJ Document 107-3 Filed 09/23/20 Page 586 of 670




WASHAR0001719
      Case 2:20-cv-00111-RAJ Document 107-3 Filed 09/23/20 Page 587 of 670




WASHAR0001720
      Case 2:20-cv-00111-RAJ Document 107-3 Filed 09/23/20 Page 588 of 670




WASHAR0001721
      Case 2:20-cv-00111-RAJ Document 107-3 Filed 09/23/20 Page 589 of 670




WASHAR0001722
      Case 2:20-cv-00111-RAJ Document 107-3 Filed 09/23/20 Page 590 of 670




WASHAR0001723
      Case 2:20-cv-00111-RAJ Document 107-3 Filed 09/23/20 Page 591 of 670




WASHAR0001724
      Case 2:20-cv-00111-RAJ Document 107-3 Filed 09/23/20 Page 592 of 670




WASHAR0001725
      Case 2:20-cv-00111-RAJ Document 107-3 Filed 09/23/20 Page 593 of 670




WASHAR0001726
      Case 2:20-cv-00111-RAJ Document 107-3 Filed 09/23/20 Page 594 of 670




WASHAR0001727
      Case 2:20-cv-00111-RAJ Document 107-3 Filed 09/23/20 Page 595 of 670




WASHAR0001728
      Case 2:20-cv-00111-RAJ Document 107-3 Filed 09/23/20 Page 596 of 670




WASHAR0001729
      Case 2:20-cv-00111-RAJ Document 107-3 Filed 09/23/20 Page 597 of 670




WASHAR0001730
      Case 2:20-cv-00111-RAJ Document 107-3 Filed 09/23/20 Page 598 of 670




WASHAR0001731
      Case 2:20-cv-00111-RAJ Document 107-3 Filed 09/23/20 Page 599 of 670




WASHAR0001732
      Case 2:20-cv-00111-RAJ Document 107-3 Filed 09/23/20 Page 600 of 670




WASHAR0001733
      Case 2:20-cv-00111-RAJ Document 107-3 Filed 09/23/20 Page 601 of 670




WASHAR0001734
      Case 2:20-cv-00111-RAJ Document 107-3 Filed 09/23/20 Page 602 of 670




WASHAR0001735
      Case 2:20-cv-00111-RAJ Document 107-3 Filed 09/23/20 Page 603 of 670




WASHAR0001736
      Case 2:20-cv-00111-RAJ Document 107-3 Filed 09/23/20 Page 604 of 670




WASHAR0001737
      Case 2:20-cv-00111-RAJ Document 107-3 Filed 09/23/20 Page 605 of 670




WASHAR0001738
      Case 2:20-cv-00111-RAJ Document 107-3 Filed 09/23/20 Page 606 of 670




WASHAR0001739
      Case 2:20-cv-00111-RAJ Document 107-3 Filed 09/23/20 Page 607 of 670




WASHAR0001740
      Case 2:20-cv-00111-RAJ Document 107-3 Filed 09/23/20 Page 608 of 670




WASHAR0001741
      Case 2:20-cv-00111-RAJ Document 107-3 Filed 09/23/20 Page 609 of 670




WASHAR0001742
      Case 2:20-cv-00111-RAJ Document 107-3 Filed 09/23/20 Page 610 of 670




WASHAR0001743
      Case 2:20-cv-00111-RAJ Document 107-3 Filed 09/23/20 Page 611 of 670




WASHAR0001744
      Case 2:20-cv-00111-RAJ Document 107-3 Filed 09/23/20 Page 612 of 670




WASHAR0001745
      Case 2:20-cv-00111-RAJ Document 107-3 Filed 09/23/20 Page 613 of 670




WASHAR0001746
      Case 2:20-cv-00111-RAJ Document 107-3 Filed 09/23/20 Page 614 of 670




WASHAR0001747
      Case 2:20-cv-00111-RAJ Document 107-3 Filed 09/23/20 Page 615 of 670




WASHAR0001748
      Case 2:20-cv-00111-RAJ Document 107-3 Filed 09/23/20 Page 616 of 670




WASHAR0001749
      Case 2:20-cv-00111-RAJ Document 107-3 Filed 09/23/20 Page 617 of 670




WASHAR0001750
      Case 2:20-cv-00111-RAJ Document 107-3 Filed 09/23/20 Page 618 of 670




WASHAR0001751
      Case 2:20-cv-00111-RAJ Document 107-3 Filed 09/23/20 Page 619 of 670




WASHAR0001752
      Case 2:20-cv-00111-RAJ Document 107-3 Filed 09/23/20 Page 620 of 670




WASHAR0001753
      Case 2:20-cv-00111-RAJ Document 107-3 Filed 09/23/20 Page 621 of 670




WASHAR0001754
      Case 2:20-cv-00111-RAJ Document 107-3 Filed 09/23/20 Page 622 of 670




WASHAR0001755
      Case 2:20-cv-00111-RAJ Document 107-3 Filed 09/23/20 Page 623 of 670




WASHAR0001756
      Case 2:20-cv-00111-RAJ Document 107-3 Filed 09/23/20 Page 624 of 670




WASHAR0001757
      Case 2:20-cv-00111-RAJ Document 107-3 Filed 09/23/20 Page 625 of 670




WASHAR0001758
      Case 2:20-cv-00111-RAJ Document 107-3 Filed 09/23/20 Page 626 of 670




WASHAR0001759
      Case 2:20-cv-00111-RAJ Document 107-3 Filed 09/23/20 Page 627 of 670




WASHAR0001760
      Case 2:20-cv-00111-RAJ Document 107-3 Filed 09/23/20 Page 628 of 670




WASHAR0001761
      Case 2:20-cv-00111-RAJ Document 107-3 Filed 09/23/20 Page 629 of 670




WASHAR0001762
      Case 2:20-cv-00111-RAJ Document 107-3 Filed 09/23/20 Page 630 of 670




WASHAR0001763
      Case 2:20-cv-00111-RAJ Document 107-3 Filed 09/23/20 Page 631 of 670




WASHAR0001764
      Case 2:20-cv-00111-RAJ Document 107-3 Filed 09/23/20 Page 632 of 670




WASHAR0001765
      Case 2:20-cv-00111-RAJ Document 107-3 Filed 09/23/20 Page 633 of 670




WASHAR0001766
      Case 2:20-cv-00111-RAJ Document 107-3 Filed 09/23/20 Page 634 of 670




WASHAR0001767
      Case 2:20-cv-00111-RAJ Document 107-3 Filed 09/23/20 Page 635 of 670




WASHAR0001768
      Case 2:20-cv-00111-RAJ Document 107-3 Filed 09/23/20 Page 636 of 670




WASHAR0001769
      Case 2:20-cv-00111-RAJ Document 107-3 Filed 09/23/20 Page 637 of 670




WASHAR0001770
      Case 2:20-cv-00111-RAJ Document 107-3 Filed 09/23/20 Page 638 of 670




WASHAR0001771
      Case 2:20-cv-00111-RAJ Document 107-3 Filed 09/23/20 Page 639 of 670




WASHAR0001772
      Case 2:20-cv-00111-RAJ Document 107-3 Filed 09/23/20 Page 640 of 670




WASHAR0001773
      Case 2:20-cv-00111-RAJ Document 107-3 Filed 09/23/20 Page 641 of 670




WASHAR0001774
      Case 2:20-cv-00111-RAJ Document 107-3 Filed 09/23/20 Page 642 of 670




WASHAR0001775
      Case 2:20-cv-00111-RAJ Document 107-3 Filed 09/23/20 Page 643 of 670




WASHAR0001776
      Case 2:20-cv-00111-RAJ Document 107-3 Filed 09/23/20 Page 644 of 670




WASHAR0001777
      Case 2:20-cv-00111-RAJ Document 107-3 Filed 09/23/20 Page 645 of 670




WASHAR0001778
      Case 2:20-cv-00111-RAJ Document 107-3 Filed 09/23/20 Page 646 of 670




WASHAR0001779
      Case 2:20-cv-00111-RAJ Document 107-3 Filed 09/23/20 Page 647 of 670




WASHAR0001780
      Case 2:20-cv-00111-RAJ Document 107-3 Filed 09/23/20 Page 648 of 670




WASHAR0001781
      Case 2:20-cv-00111-RAJ Document 107-3 Filed 09/23/20 Page 649 of 670




WASHAR0001782
      Case 2:20-cv-00111-RAJ Document 107-3 Filed 09/23/20 Page 650 of 670




WASHAR0001783
      Case 2:20-cv-00111-RAJ Document 107-3 Filed 09/23/20 Page 651 of 670




WASHAR0001784
      Case 2:20-cv-00111-RAJ Document 107-3 Filed 09/23/20 Page 652 of 670




WASHAR0001785
      Case 2:20-cv-00111-RAJ Document 107-3 Filed 09/23/20 Page 653 of 670




WASHAR0001786
      Case 2:20-cv-00111-RAJ Document 107-3 Filed 09/23/20 Page 654 of 670




WASHAR0001787
      Case 2:20-cv-00111-RAJ Document 107-3 Filed 09/23/20 Page 655 of 670




WASHAR0001788
      Case 2:20-cv-00111-RAJ Document 107-3 Filed 09/23/20 Page 656 of 670




WASHAR0001789
      Case 2:20-cv-00111-RAJ Document 107-3 Filed 09/23/20 Page 657 of 670




WASHAR0001790
      Case 2:20-cv-00111-RAJ Document 107-3 Filed 09/23/20 Page 658 of 670




WASHAR0001791
      Case 2:20-cv-00111-RAJ Document 107-3 Filed 09/23/20 Page 659 of 670




WASHAR0001792
      Case 2:20-cv-00111-RAJ Document 107-3 Filed 09/23/20 Page 660 of 670




WASHAR0001793
      Case 2:20-cv-00111-RAJ Document 107-3 Filed 09/23/20 Page 661 of 670




WASHAR0001794
      Case 2:20-cv-00111-RAJ Document 107-3 Filed 09/23/20 Page 662 of 670




WASHAR0001795
      Case 2:20-cv-00111-RAJ Document 107-3 Filed 09/23/20 Page 663 of 670




WASHAR0001796
      Case 2:20-cv-00111-RAJ Document 107-3 Filed 09/23/20 Page 664 of 670




WASHAR0001797
      Case 2:20-cv-00111-RAJ Document 107-3 Filed 09/23/20 Page 665 of 670




WASHAR0001798
      Case 2:20-cv-00111-RAJ Document 107-3 Filed 09/23/20 Page 666 of 670




WASHAR0001799
      Case 2:20-cv-00111-RAJ Document 107-3 Filed 09/23/20 Page 667 of 670




WASHAR0001800
      Case 2:20-cv-00111-RAJ Document 107-3 Filed 09/23/20 Page 668 of 670




WASHAR0001801
      Case 2:20-cv-00111-RAJ Document 107-3 Filed 09/23/20 Page 669 of 670




WASHAR0001802
      Case 2:20-cv-00111-RAJ Document 107-3 Filed 09/23/20 Page 670 of 670




WASHAR0001803
